Campbell, J.
Compo, as assignee of Charlotte Kobogum, an Indian woman, daughter and heir of Marji Gezick, a deceased Indian, brought a bill to obtain relief under the-following circumstances: Defendant is the corporate successor and under the statute subject to the liabilities of a former company originally incorporated in 1848 as the’ Jackson Mining Company, and afterwards changed to the-Jackson Iron Company. That corporation was organized chiefly by, and obtained the mining property of, a previous, unincorporated joint-stock company acting through several trustees, and known as the Jackson Mining Company. This, suit is brought to secure the rights alleged to have been contracted by the original association to be given to Marji Gezick, but never formally conveyed or otherwise assured to him or to the daughter, who succeeds him.
The association was made for the purpose of mining on Lake Superior. Marji Gezick discovered and made known to them the iron mine in Marquette county, which they have always worked as their mining property, and they had agreed to pay him for his services^ The association having procured a War Department permit, and in pursuance thereof having taken out a lease of the mining location which contained a section of land, thereupon gave to Marji Gezick a written agreement dated May 30, 1846, signed by the presi*43dent and secretary, which declared that in consideration of his services in hunting ores of location 593 he was entitled to twelve undivided thirty-one hundreths parts of the interest of the Jackson Mining Company in said location 59§/'
This agreement was ratified and confirmed on the books of the company, which it is averred passed to defendant. It is also averred that a subsequent verbal agreement to perfect the title at their own expense as soon as possible and give him that interest was also ratified and confirmed and entered on the books.
An objection made to this alleged verbal agreement as-void under the Statute of Frauds does not appear to us of much importance because by the alleged ratification it ceased to-rest merely in parol, and for the further reason that as the-title was actually obtained it left the original agreement, if, valid, sufficient to assure the same interest.
Subsequently the incorporated company by virtue of the-lease was allowed to enter the land at $2.50 an aere, and a patent was issued December, 1851. Since that time the land has been used for mining purposes and the enterprise has been very successful.
Marji Gezick, who is alleged to have been an uneducated Indian, died in or before the year 1857. The bill alleges that his rights were recogized during his life. That after-Charlotte Kobogum succeeded to his interest Mr. Everett, a member of the original association and one of its trustees, saw the president of the company in New York, where the-office was located, on her behalf and showed him the original agreement, and on search they found its ratification on the books, and he promised to lookup the matter and settle with her if she had rights. Subsequently offers deemed inadequate have been made for her interest, but recently the company refuses to acknowledge her rights.
The defendant demurs, and relies on various grounds, including lapse of time, and various grounds of insufficiency of title shown.
The original contract was in writing, and contained a definite description of the land, and of Marji G-ezick’s interest-*44in it, and the consideration on which it rested, which was a valuable one. There is no difficulty that we can discover in holding this a, valid agreement and declaration of trust for the title if there was any title which it referred to.
It is claimed, however, that the right then existing was a mere license, and not the subject of contract or grant. It purported, however, to give permanent rights, including a right of pre-emption. It was not shown on the argument, and is not very important, in what way these lands came, as they actually did come, under the control of the War Department. By an act approved March 1, 1847, Congress recognized this by providing for transfer of their management and control to the Treasury Department. 9 IT. S. Stat. at L. 147. The same law provided for their survey and sale, and gave to occupants under War Department leases a pre-emption to be exercised during the existence of the lease, on condition that the entire tract should be purchased, and compliance made with the terms of the leases. There can be no doubt, we think, that the purchase of the land under this act depended on the leasehold rights, and was is pursuance of the pre-emption right thereby granted, and that the Act of Congress ratified the lease whether originally valid or not.
This being so, we think that whatever right Marji Gezick had in the lease followed it into the purchase and became attached to the title. There is nothing in the bill indicating that any demand was made on him to contribute his small share of the purchase money, which would be about six or seven dollars, provided the land was not paid for out of the profits, which is quite possible.
This gave him an equitable title to the undivided interest described, which the legal owners held in trust for him. This title passed to his daughter, and she could transfer or enforce yt as an interest in fee, unless barred by lapse of time.
There is nothing in the bill which shows that this title has been disputed long enough to bar her rights. Lapse of time alone will not necessarily operate as a disseizin in law *45or in equity, and tbe bill does not indicate any considerable delay since the company gave up negotiating, and denied her rights. The defendant has not answered, and on the present hearing we must assume the bill to be true. There is enough in it to call upon defendant to put in a defence and leave the merits to be t-ried on the facts. It is possible that the accounting for past rents and profits may be limited by a shorter period than the claim to the land itself. We cannot anticipate what questions may be raised when the facts all come out.
The demurrer was improperly sustained. It must be overruled, with costs of this court and the usual costs of hearing-on demurrer in the court below.
The case will be remanded, and leave given to answer in twenty days, unless time is further extended.
Graves, O. J. and Marston, J. concurred.
Cooley, J. I agree that the bill made such a ease as entitled the complainant to an answer.